DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al (US 2016/0259514 A1), in view of MADDEN et al (US 2018/0238716 A1) and HOTTA (US 20210285831 A1).
As to claim 1: Sang discloses a foldable display device (Figs. 1-9, “a foldable display device  1000”; ¶0062) comprising:
a flexible substrate (Figs. 1-9, “a flexible substrate”; ¶0060); 
a display layer disposed on the flexible substrate and comprising a first display portion, a second display portion and a foldable display portion connecting the first 10display portion and the second display portion (Figs. 2-4, a display layer disposed on the flexible substrate and comprising “a first display portion A11/A22”, “a second display portion A21/A32” and “a foldable display portion BL11/A12” connecting the first 10display portion and the second display portion; ¶0006-0007, 0090-0108); 
wherein the foldable display device is in a first display status when a folding angle between the first display portion and the second display portion is less than a first predetermined angle, the foldable display device is in a second display status 25when the folding angle is equal to or greater than the first predetermined angle, the first display status is a turn-off status, and the second display status is a turn-on status (Fig. 9A-9C, the foldable display device is in a first display status when a folding angle between the first display portion and the second display portion is less than a first predetermined angle, the foldable display device is in a second display status 25when the folding angle is equal to or greater than the first predetermined angle, the first display status is a turn-off status, and the second display status is a turn-on status; ¶0034, 0160-0176).
Sang does not expressly disclose a plurality of first conductive lines disposed on the flexible substrate and extending along a first direction; and a plurality of second conductive lines disposed on the plurality of first conductive lines and extending along a second direction different from the first direction, 15wherein the plurality of first conductive lines and the plurality of second conductive lines are separated by an insulating layer, one of the plurality of second conductive lines has a first part overlapping with one of the plurality of first conductive lines and a part of the insulating layer to form a capacitive sensor, the one of the plurality of second conductive lines has a second part not overlapping with the one of the plurality 20of first conductive lines, and in a direction perpendicular to the second direction, a width of the first part is greater than a width of the second part. However, Madden teaches a flexible display comprises a sensor array disposed on a display device (Figs. 7, 13, 18, a flexible display comprises “a sensor array 100/305/505” disposed on a display device; ¶0264-0265), wherein a plurality of first conductive lines disposed on a flexible substrate and extending along a first direction; and a plurality of second conductive lines disposed on the plurality of first conductive lines and extending along a second direction different from the first direction, 15wherein the plurality of first conductive lines and the plurality of second conductive lines are separated by an insulating layer, one of the plurality of second conductive lines has a first part overlapping with one of the plurality of first conductive lines and a part of the insulating layer to form a capacitive sensor, the one of the plurality of second conductive lines has a second part not overlapping with the one of the plurality 20of first conductive lines, and in a direction perpendicular to the second direction, a width of the first part is greater than a width of the second part (Figs. 7, 13, 18, “a plurality of first conductive lines 118/325/525” disposed on “a flexible substrate 100” and extending along a first direction; and “a plurality of second conductive lines 116/316/516” disposed on the plurality of first conductive lines and extending along a second direction different from the first direction, 15wherein the plurality of first conductive lines and the plurality of second conductive lines are separated by an insulating layer 120”, one of the plurality of second conductive lines has “a first part 112” overlapping with one of the plurality of first conductive lines 118 and a part of the insulating layer 110 to form a capacitive sensor, the one of the plurality of second conductive lines has a second part not overlapping with the one of the plurality 20of first conductive lines, and in a direction perpendicular to the second direction, a width of the first part is greater than a width of the second part; ¶0090, 0107, 0156). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sang to implement a sensor array on the flexible display device, such that a plurality of first conductive lines disposed on the flexible substrate and extending along a first direction; and a plurality of second conductive lines disposed on the plurality of first conductive lines and extending along a second direction different from the first direction, 15wherein the plurality of first conductive lines and the plurality of second conductive lines are separated by an insulating layer, one of the plurality of second conductive lines has a first part overlapping with one of the plurality of first conductive lines and a part of the insulating layer to form a capacitive sensor, the one of the plurality of second conductive lines has a second part not overlapping with the one of the plurality 20of first conductive lines, and in a direction perpendicular to the second direction, a width of the first part is greater than a width of the second part as taught by Madden. The motivation would have been in order to detecting bending of the sensor unit and the flexible display device (Madden: ¶0009).
Sang and Madden does not expressly disclose the flexible substrate has a plurality of openings, and the display layer overlaps at least a part of the plurality of openings. However, Hotta teaches a sensor array comprises a substrate has a plurality of openings; and a sensing layer comprises a plurality of first conductive lines in a first direction, a plurality of second conductive lines in a second direction, and an insulating layer disposed between the plurality of the first conductive lines and the plurality of the second conductive lines to form a capacitive sensor array (Fig. 3, “a sensor array 100” comprises “a substrate 70” has “a plurality of openings 75”; and “a sensing layer 40” comprises “a plurality of first conductive lines 43” in a first direction, and “a plurality of second conductive lines 42” in a second direction, and “an insulating layer 41” disposed between the plurality of the first conductive lines 43 and the plurality of the second conductive lines 42 to form a capacitive sensor array; ¶0068-0072, 0089-0093). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sang and Madden to substitute a flexible substrate has a plurality of openings for replacing the flexible substrate, the result of the substitution is predictable that the sensor array is disposed on the display device, such that the flexible substrate has a plurality of openings, and the display layer overlaps at least a part of the plurality of openings as taught by Hotta. The motivation would have been in order to provide a conductive layer including a protrusion protruding toward the dielectric layer, the conductive layer being movable in an in-plane direction of the sensing layer. The present technology may be an electronic device including the sensor (Hotta: ¶0012).
As to claim 10: Claim 10 is another version claim of claim 1. The combination of the prior arts Sang, Madden, and Hotta discloses a foldable display device (Sang: Figs. 1-9, “a foldable display device 1000”; Madden: Figs. 7, 13, 18, a flexible display comprises “a sensor array 100/305/505” disposed on a display device; ¶0264-0265), comprising: 
a flexible substrate (Sang: Figs. 1-9, “a flexible substrate”; ¶0060; Madden: Figs. 7, 13, 18, “a flexible substrate 100”); 
a display layer disposed on the flexible substrate (Figs. 2-4, a display layer disposed on the flexible substrate and comprising “a first display portion A11/A22”, “a second display portion A21/A32” and “a foldable display portion BL11/A12” connecting the first 10display portion and the second display portion; ¶0006-0007, 0090-0108); 
10a plurality of first conductive lines disposed on the flexible substrate and extending along a first direction; and a plurality of second conductive lines disposed on the first conductive lines and extending along a second direction different from the first direction (Madden: Figs. 7, 13, 18, “a plurality of first conductive lines 118/325/525” disposed on “a flexible substrate 100” and extending along a first direction; and “a plurality of second conductive lines 116/316/516” disposed on the plurality of first conductive lines and extending along a second direction different from the first direction, 15¶0090, 0107, 0156; Hotta: Fig. 3, a sensor array comprises “a plurality of first conductive lines 43” disposed on “a flexible substrate 70” and extending along a first direction; and “a plurality of second conductive lines 42” disposed on the first conductive lines and extending along a second direction different from the first direction);
wherein the plurality of first conductive lines and the plurality of second 15conductive lines are separated by an insulating layer, one of the plurality of second conductive lines has a first part overlapping with one of the plurality of first conductive lines and a part of the insulating layer to form a capacitive sensor, the one of the plurality of second conductive lines has a second part not overlapping with the one of the plurality of first conductive lines, and in a direction perpendicular to the 20second direction, a width of the first part is greater than a width of the second part (Madden: Figs. 7, 13, 18, the plurality of first conductive lines 43 and the plurality of second conductive lines 42 are separated by an insulating layer 120”, one of the plurality of second conductive lines has “a first part 112” overlapping with one of the plurality of first conductive lines 118 and a part of the insulating layer 110 to form a capacitive sensor, the one of the plurality of second conductive lines has a second part not overlapping with the one of the plurality 20of first conductive lines, and in a direction perpendicular to the second direction, a width of the first part is greater than a width of the second part; ¶0090, 0107, 0156), 
wherein the flexible substrate has a plurality of openings, and the display layer overlaps at least a part of the plurality of openings (Hotta: Fig. 3, “a flexible substrate 70” has “a plurality of openings 75”, and the display layer overlaps at least a part of the plurality of openings, wherein the sensory array is disposed on the display device). In addition, the same motivation is used as the rejection of claim 10.
As to claim 2: Sang discloses the first predetermined angle is less than 15 degrees (Fig. 9C shows the first predetermined angle is less than 15 degrees).  
As to claims 3, 11: Claims 3, 11 are dependent claims of claims 1 and 10 respectively. The prior art Madden discloses claim limitation of at least one of the plurality of openings has a rectangular shape, an ellipse shape or a round shape (Fig. 3 shows at least one of the plurality of openings 75 has an ellipse shape or a round shape).  
As to claims 4, 12: Claims 4, 12 are dependent claims of claims 1 and 10 respectively. The prior art Madden further discloses claim limitation of a deformation sensor is disposed corresponding to one of the plurality of openings (Fig. 3 shows a deformation sensor is disposed corresponding to one of the plurality of openings).  
As to claim 5: Sang discloses the foldable display device further comprises a bending Page 28 of 32sensor unit disposed on the display layer, the bending sensor unit has a plurality of bending sensors, and the folding angle is sensed by the bending sensor unit (Figs. 1-12, “a bending Page 28 of 32sensor unit 121” disposed on the display layer, the bending sensor unit has a plurality of bending sensors, and the folding angle is sensed by the bending sensor unit; ¶0010, 0016-0018, 0070-0074).  
As to claim 6: Claim 6 is a dependent claim of claim 5. The prior arts Madden and Hatta further disclose claim limitation of at least one 15of the plurality of bending sensors is composed of a first conductive layer and a second conductive layer which are separated from each other by the insulating layer (Madden: Fig. 3 shows at least one 15of the plurality of bending sensors is composed of a first conductive layer and a second conductive layer which are separated from each other by the insulating layer; Hotta: Fig. 7, at least one 15of the plurality of bending sensors is composed of a first conductive layer and a second conductive layer which are separated from each other by the insulating layer 110). In addition, the same motivation is used as the rejection of claim 6. 
As to claim 7: Claim 6 is a dependent claim of claim 5. The prior arts Madden and Hatta further disclose claim limitation of the first 20conductive layer includes the plurality of first conductive lines extending along the first direction, the second conductive layer includes the plurality of second conductive lines extending along the second direction different from the first direction, one of the plurality of bending sensors is defined by an overlapping portion of one of the plurality of first conductive lines and one of the plurality of 25second conductive lines together with the insulating layer corresponding to the overlapping portion (Madden: Fig. 7, 13, 18 show the first 20conductive layer includes the plurality of first conductive lines extending along the first direction, the second conductive layer includes the plurality of second conductive lines extending along the second direction different from the first direction, one of the plurality of bending sensors is defined by an overlapping portion of one of the plurality of first conductive lines and one of the plurality of 25second conductive lines together with the insulating layer corresponding to the overlapping portion; Hotta: Fig. 3 shows the first 20conductive layer includes the plurality of first conductive lines extending along the first direction, the second conductive layer includes the plurality of second conductive lines extending along the second direction different from the first direction, one of the plurality of bending sensors is defined by an overlapping portion of one of the plurality of first conductive lines and one of the plurality of 25second conductive lines together with the insulating layer corresponding to the overlapping portion). In addition, the same motivation is used as the rejection of claim 7. 
As to claim 9: Claim 9 is a dependent claim of claim 1. The combination of the prior art Sang, Madden, and Hotta further disclose claim limitation of at least one of the plurality of openings is disposed corresponding to the foldable display portion (Sang: Figs. 1-19, the foldable display device; Madden: Figs. 7, 13, 18, the sensor array is disposed on the foldable display device; ¶0264-0265; Hotta: Fig. 3, the sensor array comprises at least one of the plurality of openings 75 is disposed corresponding to the foldable display portion wherein the sensor array is disposed on the foldable display device). In addition, the same motivation is used as the rejection of claim 9.  
As to claim 13: Claim 13 is a dependent claim of claim 10. The prior arts Sang and Madden further disclose claim limitation of the foldable display 4Appl. No. 17/184,604device further comprises a bending sensor unit disposed on the display layer, and the bending sensor unit has a plurality of bending sensors (Sang: Figs. 1-19, a bending sensor unit disposed on the display layer; Madden: Figs. 7, 13, 18, a bending sensor unit disposed on the display device; ¶0264-0265). In addition, the same motivation is used as the rejection of claim 13.  
As to claim 14: Claim 14 is a dependent claim of claim 14. The combination of the prior arts Madden and Hotta further disclose claim limitation of at least 5one of the plurality of bending sensors is composed of a first conductive layer and a second conductive layer which are separated from each other by the insulating layer (Madden: Fig. 7, at least 5one of the plurality of bending sensors is composed of a first conductive layer and a second conductive layer which are separated from each other by the insulating layer 120; Hotta: Fig. 3, at least 5one of the plurality of bending sensors is composed of a first conductive layer 42 and a second conductive layer 43 which are separated from each other by the insulating layer 41). In addition, the same motivation is used as the rejection of claim 14.  
As to claim 15: Claim 14 is a dependent claim of claim 14. The combination of the prior arts Madden and Hotta further disclose claim limitation of the first 10conductive layer includes the plurality of first conductive lines extending along the first direction, the second conductive layer includes the plurality of second conductive lines extending along [[a]] the second direction, one of the plurality of bending sensors is defined by an overlapping portion of one of the plurality of first conductive lines and one of the plurality of 15second conductive lines together with the insulating layer corresponding to the overlapping portion (Madden: Fig. 7 show the first 10conductive layer includes the plurality of first conductive lines extending along the first direction, the second conductive layer includes the plurality of second conductive lines extending along [[a]] the second direction, one of the plurality of bending sensors is defined by an overlapping portion of one of the plurality of first conductive lines and one of the plurality of 15second conductive lines together with the insulating layer corresponding to the overlapping portion; Hotta: Fig. 3 shows the first 10conductive layer includes the plurality of first conductive lines extending along the first direction, the second conductive layer includes the plurality of second conductive lines extending along [[a]] the second direction, one of the plurality of bending sensors is defined by an overlapping portion of one of the plurality of first conductive lines and one of the plurality of 15second conductive lines together with the insulating layer corresponding to the overlapping portion).  

Claim(s) 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al (US 2016/0259514 A1), in view of MADDEN et al (US 2018/0238716 A1) and HOTTA (US 20210285831 A1), hereinafter Sangs as applied to claims 1, 10 above, and further in view of OKAMOTO (JP 2018025768 A)s.
As to claims 8, 16: Sangs does not expressly disclose the display layer comprises a plurality of light emitting elements, and the plurality of bending 30sensors are not overlapped with the plurality of light emitting elements. However, Okamoto teaches a display device comprises a plurality of light emitting elements and a plurality of bending sensors (Figs. 1-4, “a display device 10” comprises “a plurality of light emitting elements 170-180” and “a plurality of bending sensors 130”; Abstract), wherein the plurality of bending sensors are not overlapped with the plurality of light emitting elements (Fig. 4 shows the plurality of bending sensors are not overlapped with the plurality of light emitting elements). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sangs to dispose the plurality of bending sensors in the display layer, wherein the plurality of bending sensors are not overlapped with the plurality of light emitting elements as taught by Okamoto. The motivation would have been in order to change the resistance of the first bend sensor in accordance with bending of the display portion in a convex direction and change the resistance of the second bend sensor in accordance with bending of the display portion in a concave direction (Okamoato: Abstract).

Response to Arguments
Applicant’s arguments with respect to claim(s) June 9, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693